COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
THE STATE OF TEXAS,                                            No. 08-20-00180-CR
                                                 §
                          State,                                 Appeal from the
                                                 §
v.                                                              243rd District Court
                                                 §
RAMON P. ASTORGA,                                            of El Paso County, Texas
                                                 §
                          Appellee.                            (TC# 20190D06768)

                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until April 15, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Brock Benjamin, the Appellee’s attorney, prepare the

Appellee’s Brief and forward the same to this Court on or before April 15, 2021.

       IT IS SO ORDERED this 12th day of March, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.